United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4200
                                    ___________

Rick Arthur; Diana Arthur,               *
                                         *
             Appellants,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Wal-Mart Stores, Inc.,                   *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: November 8, 2000
                               Filed: November 9, 2000
                                   ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

       Rick and Diana Arthur appeal the District Court’s1 denial of their motion for a
new trial in their diversity suit against Wal-Mart Stores, Inc. Because the Arthurs have
not filed a trial transcript, we cannot determine whether the District Court abused its
discretion in denying their motion. See Ogden v. Wax Works, Inc., 214 F.3d 999, 1010
(8th Cir. 2000) (standard of review). We are thus precluded from conducting a
meaningful review. See Schmid v. United Brotherhood of Carpenters & Joiners, 827

      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
F.2d 384, 385-86 (8th Cir. 1987) (per curiam) (holding that where appellant did not file
transcript, reviewing court could not, inter alia, evaluate challenged evidentiary rulings
or weight of evidence), cert. denied, 484 U.S. 1071 (1988). To the extent the Arthurs
are claiming ineffective assistance of counsel, no remedy is available in this proceeding.
See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988) (suggesting that remedy for
ineffective assistance of counsel in civil case with private counsel is not new trial, but
suit against attorney for malpractice).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-